DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt of foreign priority is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/15/2019, 9/25/2020, 10/22/2020 was filed after the mailing date of the claims on 12/12/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
1. an image processor configured to receive an image to be detected in claim 6.
2. a deep learning processor configured to extract a plurality of eye features in claim 6.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1. 	Claim(s) 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application 2019/0213429, Sicconi et al. (hereinafter Sicconi).

2. 	Regarding Claim 1, Sicconi discloses A method of operating an eye state detection system (Fig. 4: 4031: driver facing camera, figs. 10, 11, 12), the eye state detection system comprising an image processor (Fig. 11: 1150 image processor. [0016], an image processor receiving images from a camera facing a driver) and a deep learning processor (Fig. 12: 1217 deep learning, [0073], deep learning to extract headpose, eye gaze), the method comprising:
 	the image processor (Fig. 11: 1150 image processor) receiving an image to be detected ([0016], an image processor receiving images from a camera facing a driver, Fig. 5, 6, 10); 
 	the image processor identifying an eye region from the image to be detected according to a plurality of facial feature points (Fig. 5; [0056], driver facing camera extracts face contours, identifying eyes, nose, mouth to evaluate yaw, pitch, roll of the face, eye gaze direction (e.g. region) and eye lid closing patterns); 
 	the image processor performing image registration on the eye region to generate a normalized eye image to be detected (Fig. 5, 10; [0056], attention monitoring system 502 identifies facial landmarks and special regions 505 like eyes, nose, mouth to estimate head pose and eye gaze direction 506, a personalized behavior model 515; [0037], Deep Learning is used to create personalized models of driving habits and experience); 
 	the deep learning processor extracting a plurality of eye features from the normalized eye image to be detected according to a deep learning model ([0073], A driver facing camera 1201 generates a video stream for a feature-analysis unit 1217 that uses deep learning to extract headpose, eye gaze, eyelid closing information); and
 	the deep learning processor outputting an eye state of the eye region according to the plurality of eye features (Fig. 12: 1217; [0073], A driver facing camera 1201 generates a video stream for a feature-analysis unit 1217 that uses deep learning to extract headpose, eye gaze, eyelid closing information) and a plurality of training samples in the deep learning model ([0073], headpose, eye gaze, eyelid closing information).

3. 	Regarding Claim 2, Sicconi discloses  The method of Claim 1, wherein the image processor identifying the eye region from the image to be detected according to the plurality of facial feature points (Figs. 11, 12) comprises:
 	identifying a facial region from the image to be detected according to the plurality of facial feature points (figs. 5: 502: camera identifying  face, eye gaze, eyelids closing, [0043], [0054], observes the face and eyes orientation using a camera 308 pointed at the driver. Direction of driver's attention is classified by rotation angles (yaw, pitch, roll and eyes lateral movements)); ; and 
([0152], eye gaze tracking points).

4. 	Regarding Claim 3, Sicconi discloses  The method of Claim 1, wherein the deep learning model comprises a convolutional neural network ([0037], Deep Learning is used to create personalized models of driving habits and experience. [0116], convolutional neural networks will be used to extract visual features of drivers' behaviors).

5. 	Regarding Claim 6, Sicconi discloses  An eye state detection system (Fig. 4: 4031: driver facing camera, figs. 10, 11, 12) comprising:
 	an image processor (Fig. 11: 1150 image processor) configured to receive an image to be detected ([0016], an image processor receiving images from a camera facing a driver, Fig. 5, 6, 10), identify an eye region from the image to be detected according to a plurality of facial feature points, and 
 	perform image registration on the eye region to generate a normalized eye image to be detected (Fig. 5, 10; [0056], attention monitoring system 502 identifies facial landmarks and special regions 505 like eyes, nose, mouth to estimate head pose and eye gaze direction 506, a personalized behavior model 515 (note: examiner equates personalized behavior model to image registration); [0037], Deep Learning is used to create personalized models of driving habits and experience); and
 	a deep learning processor configured to extract a plurality of eye features from the normalized eye image to be detected according to a deep learning model ([0073], A driver facing camera 1201 generates a video stream for a feature-analysis unit 1217 that uses deep learning to extract headpose, eye gaze, eyelid closing information), and 
 	output an eye state of the eye region according to the plurality of eye features (Fig. 12: 1217; [0073], A driver facing camera 1201 generates a video stream for a feature-analysis unit 1217 that uses deep learning to extract headpose, eye gaze, eyelid closing information) and a plurality of training samples in the deep learning model ([0073], headpose, eye gaze, eyelid closing information).

6. 	Claim 7 is a system claim, rejected with respect to the same limitation rejected in the method claim 2.

7. 	Claim 8 is a system claim, rejected with respect to the same limitation rejected in the method claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	Claims 4, 5, 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2019/0213429, Sicconi et al. (hereinafter Sicconi) in view of NPL “Driver’s Eye Sate Detecting Methiod Design Based on Eye Geometry Feature, Chu et al. (hereinafter Chu)

10. 	Regarding Claim 4, Sicconi discloses The method of Claim 1, wherein the image processor performing image registration on the eye region to generate the normalized eye image to be detected (Fig. 5, 10; [0056], attention monitoring system 502 identifies facial landmarks and special regions 505 like eyes, nose, mouth to estimate head pose and eye gaze direction 506, a personalized behavior model 515; [0037], Deep Learning is used to create personalized models of driving habits and experience) comprises:
 	However, Sicconi does not explicitly disclose defining an eye-corner coordinate matrix of the eye region (page 357-358, Fig. 3; the edge of the eye, see equation 1); 
 	defining a target transformed matrix according to the eye-corner coordinate matrix, the target transformed matrix comprising transformed eye-corner coordinates of the normalized eye image to be detected;
 	multiplying the target transformed matrix by a transpose thereof to generate a first matrix;
 	multiplying an inverse of the first matrix, the transpose of the target transformed matrix, and the eye-corner coordinate matrix to generate an affine transformation parameter matrix; and
 	processing the eye region by using the affine transformation parameter matrix to generate the eye image to be detected.
 	Chu teaches defining an eye-corner coordinate matrix of the eye region (page 357-358, Fig. 3; the edge of the eye, see equation 1); 
 	defining a target transformed matrix according to the eye-corner coordinate matrix, the target transformed matrix comprising transformed eye-corner coordinates of the normalized eye image to be detected (Page 357-358, equation 1, the shape of the eye looks like an arch in normal state, Fig. 3: rotation model of the driver’s head);
 	multiplying the target transformed matrix by a transpose thereof to generate a first matrix;
 	multiplying an inverse of the first matrix, the transpose of the target transformed matrix, and the eye-corner coordinate matrix to generate an affine transformation parameter matrix; and
 	processing the eye region by using the affine transformation parameter matrix to generate the eye image to be detected (Chu’s equation 1, rotation operation for (x0, y0)=>(x1, y1) in x-y plane may be rewritten for simplicity (mathematical identities): Let a =cos(theta), b = sin(theta), please see attached document which exemplifies how the equation 1 can be derived/manipulated to teach the “eye-corner coordinate matrix of the eye region”, “target transformed matrix” of the normalized eye, and “affine transformation parameter matrix”,)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera detection process as taught in Sicconi with a rotation rectification of the driver’s eye region as taught in Chu for the purposes of improving the real-time performance of the driver’s eye state detection (Chu, page 359).

11. 	Regarding Claim 5, Sicconi in view of Chu discloses The method of Claim 4, 
 	Chu discloses wherein a product of the target transformed matrix and the affine transformation parameter matrix is the eye-corner coordinate matrix (Chu’s equation 1, rotation operation for (x0, y0)=>(x1, y1) in x-y plane may be rewritten for simplicity (mathematical identities): Let a =cos(theta), b = sin(theta), please see attached document which exemplifies how the equation 1 can be derived/manipulated to teach the “eye-corner coordinate matrix of the eye region”, “target transformed matrix” of the normalized eye, and “affine transformation parameter matrix”,)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the camera detection process as taught in Sicconi with a rotation rectification of the driver’s eye region as taught in Chu for the purposes of improving the real-time performance of the driver’s eye state detection (Chu, page 359).

12. 	Claim 9 is a system claim, rejected with respect to the same limitation rejected in the method claim 4.

 	Claim 10 is a system claim, rejected with respect to the same limitation rejected in the method claim 5.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Application 2014/0016871, Son et al. 
 	Son teaches defining an eye-corner coordinate matrix of the eye region (Figs. 9, 11, 12, 15; [0108]-[0109], In Equation (7), X.sub.a, X.sub.b, and X.sub.c forming S correspond to x and y coordinates of three points forming the first triangle 1310 from among the first eye outer points. [0188], first eye outer points 1220 (e.g. eye-corner), see fig.15); 
 	defining a target transformed matrix according to the eye-corner coordinate matrix ([0076], The eye outline may be defined by a plurality of eye outer points), the target transformed matrix comprising transformed eye-corner coordinates of the normalized eye image to be detected (Fig. 6A-6D; [0081], The average shape of the eye model is an initial condition for detecting eye outer points, and the eigen vectors correspond to unit vectors for expressing an eye shape. For example, when the three eigen vectors are defined to be A, B, and C, the shape of the eye may be expressed to be aA+bB+cC. Here, a, b, and c correspond to eye model shape parameters);
 	multiplying the target transformed matrix by a transpose thereof to generate a first matrix ([0108]-[0109], In Equation (7) and (8));
 	multiplying an inverse of the first matrix, the transpose of the target transformed matrix, and the eye-corner coordinate matrix to generate an affine transformation parameter matrix ([0112], matrix B that transforms T into S is referred to as an affine transformation matrix. The affine transformation matrix B may be calculated based on the following Equation (10)); and
([0076], To generate the shape model of an eye, several hundred pieces of eye shape data of different users may be used. The eye shape data is formed of a plurality of eye outer points (8 eye outer points are used in the present embodiment of the present invention) that represent the eye outline. [0127], An affine transformation matrix for matching between pixels inside the first window 1660 and pixels in the second window may be calculated based on Equations (7) through (10)).

 	Son discloses wherein a product of the target transformed matrix ([0077]-[0078], An equation for extracting eigen vectors from n pieces of eye shape data is given below as Equations (1) and (2). Here, n pieces of eye shape data corresponds to hundreds pieces of eye shape data. First, an average vector X with respect to all eye shape data is calculated, and a matrix D may be calculated by subtracting the average vector from a vector x.sub.i associated with each eye shape data. A covariance matrix T associated with a transpose matrix of the matrix D may be calculated. [0096], the controller 160 transforms (or modifies) the first eye outline in a camera gaze direction corresponding to a gaze at the camera 150) and the affine transformation parameter matrix is the eye-corner coordinate matrix (Figs. 9, 11, 12, 15, [0112]-[0119], The affine transformation matrix B may be calculated based on the following Equation (10). A gaze-corrected eye region that gazes at the front side may be generated by performing the process on all triangles in the second eye outline [0127]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422